Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 09/11/2019. 
Claim 1-2 are pending and presented for examination. Applicant’s preliminary amendment filed 09/11/2019 is acknowledged. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a voice input means and another voice input means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification merely recites the exact term without particularly disclosing what the structure is for the voice input means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 also has other issues. The claim states: 
“wherein the voice input means produces a signal emitted from the voice/reception output terminal of the first communication device group to be inputted into a PTT contact signal converter, such that a PTT button signal of the second communication device group comes into an ON state,” and then in part recites “…wherein if the controller determines that the voice has been emitted from the first communication device group, the controller brings the PTT button signal of the communication device of the second communication device group into an ON state through a first PTT contact signal converter…” similar steps are repeated for “another voice input means.” Referring to the first limitation, the first limitation recites that the PTT button signal of the second communication device group is brought to an ON state when a signal is produced by the voice input means and is inputted into a PTT contact signal converter. On the contrary, the second limitation relies on the controller to determine the voice has been emitted and the controller is responsible for bringing the PTT button signal into an ON state. The two steps are contrary and renders the claim indefinite. 

Claim 2 fails to further limit claim 1, as the claim 1 already includes the limitation of claim 2. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the claim recites an conditional terminology, for example by using “if”. Applicant is suggest to remove such conditional terminology. For example, the recitation “wherein if the controller determines that the voice has been emitted from the first communication device group” should be changed to  “wherein when the controller determines that the voice has been emitted from the first communication device group.” Other instances should similarly be amended. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster et al. (US 2006/0105792 A1) in view of Akesson et al. (US 2017/0086033 A1).

Regarding claim 1, As best understood, Armbruster discloses a communication apparatus that performs information transmission between a first communication device group and a second communication device group via wireless communication performed by radio waves of mutually different frequencies, the communication apparatus comprising: 
a voice input means for inputting a voice emitted from a voice/reception output terminal of the first communication device group into a microphone input terminal of the 
another voice input means for inputting a voice emitted from a voice/reception output terminal  of the second communication device group into a microphone input terminal of the first communication device group (see fig. 1, discloses 116 connected to 112 for receiving the voice and routing it to the other user device); 
a controller (PTT server 106 and agent 110); and a selector switch (PTT server 106 and agent 110), 
wherein the voice input means produces a signal emitted from a the voice/reception output terminal of the first communication device group to be inputted into a PTT contact signal converter, such that a PTT button signal of the second communication device group comes into an ON state (see fig. 3, discloses 350-358, discloses PTT device initiating a call, wherein the voice signals is sent to the PTT server or agent, i.e. converter), 
wherein the other voice input means produces a signal emitted from the voice/reception output terminal of the second communication device group to be inputted into a PTT contact signal converter of the second communication device group such that a PTT button signal of the first communication device group comes into an ON state (see fig. 3, discloses 322-326, discloses PTT device initiating a call, wherein the voice signals is sent to the PTT server or agent, i.e. converter), and 
wherein the controller determines whether the voice has been emitted from the first communication device group or whether the voice has been emitted from the second communication device group (par. 0022, discloses which device has floor), 

wherein, based on a determination made by the controller, the selector switch performs switching between the voice input means for inputting a voice emitted from the first communication device group into the second communication device group and the other voice input means for inputting the voice emitted from the second communication device group into the first communication device group (see fig. 3, PTT server and agent responsible for determining the control of the floor and routing voice packets between two users, see also par. 0022).
Armbruster fails to disclose but Akesson discloses wherein the voice input means produces a signal to be inputted into a PTT contact signal converter, such that a PTT button signal of the second communication device group comes into an ON state and wherein the other voice input means produces a signal to be inputted into a PTT contact signal converter of the second communication device group such that a PTT button signal of the first communication device group comes into an ON state (see fig. 9, discloses 
wherein if the controller determines that the voice has been emitted from the first communication device group, the controller brings the PTT button signal of the communication device of the second communication device group into an ON state through a first PTT contact signal converter, and, if the controller determines that the voice has been emitted from the second communication device group, the controller brings a the PTT button signal of the first communication device group into an ON state through a second PTT contact signal converter (see fig. 9, discloses when a floor request is requested, PTT signal is activated, a floor taken signal is sent to the other node, floor taken signal is the ON state, note that Armbuster also discloses sending both voice and PTT signals within a same message, i.e. the voice signal from one device drives the state of other PTT signal to ON state for receiving voice through the controller). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the controller as described by Akesson to the teachings of Armbuster. 
The motivation for doing so would be to allow notifying of the floor control signaling to each client node. 
  
Regarding claim 2, Armbruster fails to explicitly disclose a wireless communication system comprising the communication apparatus wherein wireless communication is performed between the first communication device group and the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the communication is performed between the devices by radio waves of mutually different frequencies. 
The motivation for doing so would be to allow facilitating communication between different types of devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466